DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (fig. 2A, claims 1-9 and newly added claims 21-31) in the reply filed on 5/16/2022 is acknowledged.

Claim Objections
Claims 1-2 and 7 are objected to because of the following informalities:
Regarding claim 1, lines 4-5, 11, replace “the DBM substrate” with – the direct bonded metal (DBM) substrate;
Regarding claim 2, lines 2-3, replace “the DBM substrate” with – the direct bonded metal (DBM) substrate;
Regarding claim 7, line 2, replace “the DBM substrate” with – the direct bonded metal (DBM) substrate;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (U.S. 2013/0015468).
Regarding claim 1, Kikuchi discloses a semiconductor device package, comprising:
a leadframe 5a (fig. 2);
a direct bonded metal (DBM) substrate 2 (fig. 2) connected to the leadframe 5a (fig. 2);
a first semiconductor die 1 (fig. 2) disposed on a patterned metal layer of the DBM substrate 2 (fig. 2);
a second semiconductor die 1 (fig. 2) disposed on the patterned metal layer of the DBM substrate 2 (fig. 2);
a clip 15 (fig. 2) electrically connected to the first semiconductor die and the second semiconductor die 1 (fig. 2, ¶0049);
a stress buffer layer 10 (e.g. the insulating layer 10 located between the clip 15 and the heatsink 11 and function like the stress buffer layer in fig. 2) disposed on the clip 15 (fig. 2);
a heatsink 11 disposed on the clip 15 with the stress buffer 10 layer disposed therebetween (fig. 2); and
a mold material 13 (fig. 2) encapsulating the first semiconductor die 1, the second semiconductor die 1, the clip 15, and the stress buffer layer 10, and partially encapsulating the leadframe 5a, the DBM substrate 2, and the heatsink 11 (fig. 2).
Regarding claim 4, Kikuchi discloses that wherein the clip 15 is soldered to the first semiconductor die 1 and the second semiconductor die 1 (e.g. the front side of the die 1 with a solder 8 interposed therebetween, fig. 2, ¶0022).
Regarding claim 7, Kikuchi discloses that wherein the mold material 13 exposes a second metal layer of the DBM substrate 3 (fig. 2).
Regarding claim 21, Kikuchi discloses a semiconductor device package, comprising:
a leadframe 5a (fig. 2);
a substrate 2 (fig. 2) connected to the leadframe;
a first semiconductor die 1 disposed on a patterned metal layer of the substrate 2 (fig. 2);
a second semiconductor die 1 disposed on the patterned metal layer of the substrate 2;
a clip 15 (fig. 2) electrically connected to the first semiconductor die 1 and the second semiconductor die 1 (fig. 2);
a stress buffer layer 10 (e.g. the insulating layer 10 located between the clip 15 and the heatsink 11 and function like the stress buffer layer in fig. 2) disposed on the clip 15 (fig. 2);
a heatsink 11 (fig. 2) disposed on the clip with the stress buffer layer disposed therebetween; and
a mold material 13 encapsulating the first semiconductor die 1, the second semiconductor die 1, the clip 15, and the stress buffer layer 10 (fig. 2).
Regarding claim 22, Kikuchi discloses that wherein the substrate 2 is a direct bonded metal (DBM) substrate 2 (e.g. no wiring connection between the lead frame 5a to the metal substrate 2 and the die 1 is soldering bonded to the metal substrate 2 in fig. 2).
Regarding claim 23, Kikuchi discloses that wherein the mold material 13 (fig. 2) is partially encapsulating the leadframe 5a, the substrate 2, and the heatsink 11 (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. 2013/0015468) in view of Sonehara et al. (U.S. 2019/0157196; hereinafter Sonehara).
As discussed in details above, Kikuchi substantially discloses all the limitations as claimed above except for the first semiconductor die is flip-attached and soldered to the DBM substrate.
However, Sonehara discloses a device comprising: a semiconductor die 12 (fig. 8B) is flip-attached and soldered to the DBM substrate 21 (fig. 8B, ¶0048).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi by having the semiconductor die is flip-attached and soldered to the DBM substrate, as taught by Sonehara, in order to improve the electrical and thermal performance of the power device.

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. 2013/0015468) in view of Lofy (U.S. 2009/0025770).
Regarding claims 3 and 24, as discussed in details above, Kikuchi substantially discloses all the limitations as claimed above except for the stress buffer layer is an electrically-isolating material.
However, Lofy discloses a device comprising: a stress buffer layer 32 is an electrically-isolating material (e.g. the electrical insulating layer 32 (¶0093) is located between the joining elements 28 and the heat fin element 38; therefore, it functions as a stress buffer layer).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi by having the stress buffer layer is an electrically-isolating material, as taught by Lofy, in order to assure in quality and reliability for the device structure.
	
	Claims 5-6, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. 2013/0015468) in view of Tsuyuno et al. (U.S. 10818573; hereinafter Tsuyuno).
	Regarding claims 5 and 25, as discussed in details above, Kikuchi substantially discloses all the limitations as claimed above except for the heatsink is a pin-fin heatsink that includes a base with fins attached thereto at a surface of the base, the fins being parallel to one another and perpendicular to the base.
	However, Tsuyuno discloses a device comprising: a heatsink (fig. 4) is a pin-fin heatsink (e.g. the heat dissipation plate including fins, fig. 4, claim 1) that includes a base (e.g. the horizontal part of the heatsink in fig. 4) with fins (e.g. the vertical wall portions of the heatsink in fig. 4) attached thereto at a surface of the base, the fins being parallel to one another and perpendicular to the base (fig. 4).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi by having the heatsink is a pin-fin heatsink that includes a base with fins attached thereto at a surface of the base, the fins being parallel to one another and perpendicular to the base, as taught by Tsuyuno, in order to provide a good heat dissipation for the module.
Regarding claims 6 and 26, Tsuyuno discloses that wherein the mold material (e.g. the molding for module 300 in fig. 4) encapsulates the pin-fin heatsink, including at least the base, the surface, and a portion of the fins (fig. 4).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. 2013/0015468) in view of Wang et al. (US 10276522; hereinafter Wang).
Regarding claim 8, as discussed in details above, Kikuchi substantially discloses all the limitations as claimed above except for the first semiconductor die includes a transistor, and the second semiconductor die includes a diode.
However, Wang discloses a device comprising: semiconductor power chips packaged in the power modules mainly include transistor and diode (column 1, lines 16+).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi by having the semiconductor dice including transistor and diode, as taught by Wang, in order to provide a different application for the device.
Regarding claim 9, Wang discloses that wherein the transistor is an insulated gate bipolar transistor (GBT), and the diode is a fast recovery diode (FRD) (column 1, lines 16 et seq.).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. 2013/0015468) in view of Lofy (U.S. 2009/0025770) and further in view of Tsuyuno et al. (U.S. 10818573; hereinafter Tsuyuno).
Regarding claim 27, Kikuchi discloses semiconductor device package, comprising:
a leadframe 5a (fig. 2);
a substrate 2 (fig. 2) connected to the leadframe;
a first semiconductor die 1 disposed on a patterned metal layer of the substrate 2;
a second semiconductor die 1 disposed on the patterned metal layer of the substrate 2;
a clip 15 electrically connected to the first semiconductor die and the second semiconductor die 1;
an isolating stress buffer layer 10 (e.g. the insulating layer 10 located between the clip 15 and the heatsink 11 and function like the stress buffer layer in fig. 2) disposed on the clip 15 (fig. 2);
a heatsink 11 disposed on the clip 15 with the stress buffer 10 layer disposed therebetween (fig. 2); and
a mold material 13 (fig. 2) encapsulating the first semiconductor die 1, the second semiconductor die 1, the clip 15, and the stress buffer layer 10, and partially encapsulating the leadframe 5a, the DBM substrate 2, and the heatsink 11 (fig. 2).
Kikuchi does not disclose the electrically isolating stress buffer layer and the pin-fin heatsink.
However, Lofy discloses a device comprising: a stress buffer layer 32 is an electrically-isolating material (e.g. the electrical insulating layer 32 (¶0093) is located between the joining elements 28 and the heat fin element 38; therefore, it functions as a stress buffer layer).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi by having the stress buffer layer is an electrically-isolating material, as taught by Lofy, in order to assure in quality and reliability for the device structure.
Furthermore, Tsuyuno discloses a device comprising: a heatsink (fig. 4) is a pin-fin heatsink (e.g. the heat dissipation plate including fins, fig. 4, claim 1) that includes a base (e.g. the horizontal part of the heatsink in fig. 4) with fins (e.g. the vertical wall portions of the heatsink in fig. 4) attached thereto at a surface of the base, the fins being parallel to one another and perpendicular to the base (fig. 4) and the mold material (e.g. the molding for module 300 in fig. 4) encapsulates the pin-fin heat sink, the lead 320B and the semiconductor module 300 (fig. 4).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi and Lofy by having the pin-fin heatsink and a mold material encapsulating the pin-fin heatsink, the lead and the semiconductor module, as taught by Tsuyuno, in order to provide a good heat dissipation for the module. 
Regarding claim 29, Tsuyuno discloses that the heatsink (fig. 4) is a pin-fin heatsink (e.g. the heat dissipation plate including fins, fig. 4, claim 1) that includes a base (e.g. the horizontal part of the heatsink in fig. 4) with fins (e.g. the vertical wall portions of the heatsink in fig. 4) attached thereto at a surface of the base, the fins being parallel to one another and perpendicular to the base (fig. 4) and the mold material (e.g. the molding for module 300 in fig. 4) encapsulates the pin-fin heatsink, including at least the base, the surface, and a portion of the fins (fig. 4).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. 2013/0015468) and Lofy (U.S. 2009/0025770) in view of Tsuyuno et al. (U.S. 10818573; hereinafter Tsuyuno) as applied to claims 27, 29 above, and further in view of Sonehara et al. (U.S. 2019/0157196; hereinafter Sonehara).
As discussed in details above, Kikuchi and Lofy as modified by Tsuyuno substantially discloses all the limitations as claimed above except for the first semiconductor die is flip-attached and soldered to the leadframe.
However, Sonehara discloses a device comprising: a semiconductor die 12 (fig. 10B) is flip-attached and soldered to the lead frame (fig. 10B, abstract, ¶0024).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi, Lofy and Tsuyuno by having the semiconductor die is flip-attached and soldered to the lead frame, as taught by Sonehara, in order to improve the electrical and thermal performance of the power device.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. 2013/0015468) and Lofy (U.S. 2009/0025770) in view of Tsuyuno et al. (U.S. 10818573; hereinafter Tsuyuno) as applied to claims 27, 29 above, and further in view of Wang et al. (U.S. 10276522; hereinafter Wang).
Regarding claim 30, as discussed in details above, Kikuchi and Lofy as modified by Tsuyuno substantially discloses all the limitations as claimed above except for the first semiconductor die includes a transistor, and the second semiconductor die includes a diode.
However, Wang discloses a device comprising: semiconductor power chips packaged in the power modules mainly include transistor and diode (column 1, lines 16+).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kikuchi, Lofy and Tsuyuno by having the semiconductor dice including transistor and diode, as taught by Wang, in order to provide a different application for the device.
Regarding claim 31, Wang discloses that wherein the transistor is an insulated gate bipolar transistor (GBT), and the diode is a fast recovery diode (FRD) (column 1, lines 16 et seq.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894